FILED
                             NOT FOR PUBLICATION                            MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ROGER LEWIS BALL,                               No. 08-36054

               Plaintiff - Appellant,            D.C. No. 6:07-cv-06099-AA

   v.
                                                 MEMORANDUM *
 STATE OF OREGON; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                     Ann L. Aiken, Chief District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Roger Lewis Ball appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging a due process violation and various state



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
law claims resulting from his confinement in Oregon State Hospital. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Cholla Ready Mix,

Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004). We affirm.

       The district court properly determined that Ball’s due process claim is time-

barred. See Or. Rev. Stat. § 12.110(1) (statute of limitations governing personal

injury actions is two years); Carpinteria Valley Farms, Ltd. v. County of Santa

Barbara, 344 F.3d 822, 828 (9th Cir. 2003) (“The applicable statute of limitations

for actions brought pursuant to 42 U.S.C. § 1983 is the forum state’s statute of

limitations for personal injury actions.”); Montana Pole & Treating Plant v. I.F.

Laucks & Co., 993 F.2d 676, 678 (9th Cir. 1993) (“[T]he critical determination of

when an action accrues is knowledge of the facts essential to the cause of action.”).

       Similarly, the district court properly determined that Ball’s state law claims

were barred by the Oregon Tort Claims Act’s (“OTCA”) two-year statute of

limitations. See Or. Rev. Stat. § 30.275(9); Dowers Farms, Inc. v. Lake County,

607 P.2d 1361, 1367 (Or. 1980) (holding that the OTCA’s statute of limitations

begins to run when the plaintiff was aware, or should have been aware, that the

alleged harm was caused by the defendant).

       Ball’s remaining contentions are unpersuasive.

       AFFIRMED.


LSS/Research                               2                                    08-36054